       Case 1:20-cv-00335-SKO Document 17 Filed 01/06/21 Page 1 of 3


     McGREGOR W. SCOTT
 1   United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 977-8955
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13
     JUANITA MORENO,                                  )   CIVIL NO. 1:20-cv-00335-SKO
14                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
15        v.                                          )   REMAND PURSUANT TO SENTENCE
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                 )
17                                                    )   (Doc. 16)
          Defendant.                                  )
18                                                    )
                                                      )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
27   evidence of record. The parties further request that the Court direct the Clerk of the Court to
28   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of




                                     STIPULATION TO REMAND; ORDER
       Case 1:20-cv-00335-SKO Document 17 Filed 01/06/21 Page 2 of 3



 1   the Commissioner.
 2           This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 3   Social Security Act, 42 U.S.C. 405(g).
 4
     Dated: January 4, 2021                        /s/ Francesco Benavides*
 5
                                                   FRANCESCO BENAVIDES
 6                                                 Attorney for Plaintiff
                                                   *Authorized via e-mail on Jan. 4, 2021
 7
 8                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 9
                                                   DEBORAH LEE STACHEL
10                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
11
                                             By:   /s/ Ellinor R. Coder
12                                                 ELLINOR R. CODER
13                                                 Special Assistant United States Attorney

14                                                 Attorneys for Defendant
15
16
17
                                                   ORDER
18
             Based upon the parties’ above “Stipulation to Voluntary Remand Pursuant to Sentence
19
     Four of 42 U.S.C. § 405(g) and to Entry of Judgment” (the “Stipulation”) (Doc. 16), and for
20
     cause shown, IT IS ORDERED that the above-captioned action is REMANDED to the
21
     Commissioner of Social Security for further proceedings pursuant to the Social Security Act §
22
     205(g), as amended, 42 U.S.C. § 405(g), sentence four. On remand, the Appeals Council will
23
     remand the case to an administrative law judge for a new decision in accordance with the
24
     Stipulation.
25
             The Clerk of Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff
26
     Juanita Moreno and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
27
     administratively close this file.
28




                                         STIPULATION TO REMAND; ORDER
      Case 1:20-cv-00335-SKO Document 17 Filed 01/06/21 Page 3 of 3


     IT IS SO ORDERED.
 1
 2   Dated:   January 5, 2021                          /s/   Sheila K. Oberto   .
 3                                            UNITED STATES MAGISTRATE JUDGE

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                STIPULATION TO REMAND; ORDER
